DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art generally discloses (see US Pub. No. 2012/0228779, FIGs. 2 and 5A-5C) a method of fabricating a multi-layer cooling structure comprising one or more TSVs (electrical TSV) through a first substrate layer (210) that comprises an array of cooling channels (Fluidic TSV), a second substrate layer (215), and a third substrate layer (220) for thermally coupling to and cooling a semiconductor device (Processor 3), the method comprising: patterning three silicon wafers (210, 215, 220) to form the first substrate layer, the second substrate layer, and the third substrate layer, such that one or more through-holes (Electrical TSVs, 506) extend through the first substrate layer, the second substrate layer, and the third substrate layer; and depositing a metallization layer in the one or more through-holes to form a TSV (paragraphs [0047]-[0048]); etching a cooling fluid inlet (one 230) and a cooling fluid outlet (another 230) on the third substrate layer.
Regarding claims 1-10, the prior art failed to disclose or reasonably suggest the claimed method of fabricating a multi-layer cooling structure comprising one or more TSVs through a first substrate layer that comprises an array of cooling channels, a second substrate layer that comprises a nozzle structure, and a third substrate layer for thermally coupling to and cooling a semiconductor device a second substrate layer, 
Regarding claims 11-20, the prior art failed to disclose or reasonably suggest the claimed method of fabricating a multi-layer cooling structure comprising one or more TSVs through a first substrate layer that comprises an array of cooling channels, a second substrate layer that comprises a nozzle structure, and a third substrate layer for thermally coupling to and cooling a semiconductor device a second substrate layer, particularly characterized by aligning the one or more through-holes of the first substrate layer, the second substrate layer, and the third substrate layer; directly bonding the first substrate layer to the second substrate layer and the second substrate layer to the third substrate layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896